Christianson, J.
This is an action for the alleged conversion of certain wheat on which plaintiff claims a lien by virtue of the provisions of a written contract. The case was tried to a jury, and plaintiff recovered a verdict in the sum of $204. Judgment was entered pursuant to the verdict, and the defendant has appealed from the judgment.
The first contention advaiiced by the defendant on this appeal is that the court erred in refusing to direct a verdict in his favor. The contention cannot be sustained. The record shows that, when plaintiff rested in chief, defendant moved the court to direct a verdict in its (defendant’s) favor. This motion was denied. Thereupon defendant proceeded to introduce its evidence. The motion for a directed verdict was not renewed at the close of all the evidence. It is the 'settled rule in this state that the error, if any, in denying a motion to direct a verdict for the defendant, made at the close of plaintiff’s case, is waived or cured unless ii is renewed at the conclusion of all the evidence. The rule was first announced in Bowman v. Eppinger, 1 N. D. 21, 44 N. W. 1000, and has been reaffirmed in many cases. See Illstad v. Anderson, 2 N. D. 167, 49 N. W. 659; Moore v. Booker, 4 N. D. 543, 62 N. W. 607; Colby v. McDermont, 6 N. D. 495, 71 N. W. 772; Tetrault v. O’Connor, 8 N D. 15, 76 N. W. 225; Garland v. Keeler, 15 N. D. 548, 108 N. W. 484; Madson v. Rutten, 16 N. D. 281, 113 N. W. 872, 13 L. R. A. (N. S.) 554; McBride v. Wallace, 17 N. D. 495, 117 N. W. 857; Pease v. Magill, 17 N. D. 166, 115 N. W. 260; Landis Mach. Co. v. Konantz Saddlery Co., 17 N. D. 310, 116 N. W. 333; Buchanan v. Occident Elev. Co., 33 N. D. 346, 157 N. W. 122; Halverson v. Lasell, 33 N. D. 613, 157 N. W. 682. No motion for a new trial was made. Hence the sufficiency of the evidence to sustain the verdict may not be reviewed by the Supreme Court. Horton v. Wright, Barrett & Stilwell Co., 43 N. D. 114, 174 N. W. 67.
The grain which is claimed to have been converted was produced by one Eggers upon land belonging to the plaintiff. And the plaintiff claimed a lien thereon by virtue of the provisions of the written contract under which Eggers cropped the premises. Eggers was called as a witness by the plaintiff. During his examination the trial court in explaining certain rulings stated that Eggers was a hostile witness. It is contended that this remark constituted prejudicial error. After a careful examination of the record, we are unable to see wherein this remark could have prejudiced the defendant. When defendant’s counsel excepted to such remarks, the trial court specifically stated to the jury that he did not mean to imply that there was any actual hostility, but merely that there was a *1022diversity or hostility of interest.
Error is also predicated upon the admission in evidence of a certain letter written by Eggers to the plaintiff. We are inclined to agree with defendant’s counsel that this letter was admissible, but we are unable to see wherein the defendant could have been prejudiced by its admission.
Error is also assigned upon certain instructions. The evidence in this case did not show that the defendant received any wheat at all, but merely that it received some storage tickets. And it is contended that a party who has received and holds such tickets cannot be held liable for a conversion of the grain for which the tickets were issued. The rule contended for was declared by some early decisions of this court; but those decisions were in effect overruled by Dammann v. Schibsby Implement Co., 30 N. D. 15, 151 N. W. 985. And the instructions to which exception is taken were not erroneous under the rule announced in the case last cited.
The defendant requested the court to instruct the jury that the plaintiff could not recover “unless it has been proven by the plaintiff that the grain was demanded from the defendant and that the defendant refused to deliver the same.” That “only upon a demand by the plaintiff and a refusal on the part of the defendant, would the defendant be liable for conversion.” Under the evidence in this case we do not think the plaintiff was entitled to have the instruction given. See More v. Burger, 15 N. D. 345, 107 N. W. 200. See, also Dammann v. Schibsby Implement Co., supra.
Certain errors are also assigned upon rulings on certain questions propounded to witnesses. . Tittle or no argument is presented in support of these assignments. We have, however, examined them all, and are unable to see wherein defendants could have been prejudiced by such rulings.
It follows from what has been said that the judgment appealed from must be affirmed. But in view of the state of the record, and in order that the rights of the defendant may be fully protected, such affirmance is without prejudice to the right of the defendant to present a motion for a new trial in the trial court. Respondents will recover the costs on this appeal. . -
Birdzell/J., concurs'.'
Robinson, J., concurs in the result.